Citation Nr: 1314298	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  10-08 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a low back strain prior to June 1, 2011, and a rating in excess of 20 percent since. 

2.  Entitlement to a disability rating in excess of 10 percent for a right femur fracture.  

3.  Entitlement to an initial disability rating in excess of 10 percent for chronic headaches as a result of head trauma prior to June 1, 2011, and a rating in excess of 30 percent since. 

4.  Entitlement to an initial disability rating in excess of 10 percent for sciatica of the left lower extremity.

5.  Entitlement to an initial disability rating in excess of 10 percent for sciatica of the right lower extremity.

6.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine.  

7.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.  

8.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder.  

9.  Entitlement to service connection for a bilateral eye disorder. 

10.  Entitlement to service connection for a vascular disorder of the right lower extremity, including as secondary to the service-connected right femur disability.  

11.  Entitlement to service connection for scarring on the left lower extremity, manifested by decreased sensation.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1978 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a videoconference hearing in March 2013 before a Veterans Law Judge of the Board.  The Veteran failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

The Board notes an August 2009 rating decision issued during the pendency of the appeal increased the Veteran's service-connected anxiety disorder to 30 percent disabling, effective from April 14, 2008.  An October 2012 rating decision also increased the Veteran's service-connected headaches disability to 30 percent and the low back strain to 20 percent, both effective from June 1, 2011.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has characterized the issue as shown on the first page of this decision. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

Additionally, the Board notes that the Veteran filed claims of entitlement to a TDIU in February and November 2011, indicating that he was unemployable on account of his service-connected lower back, bilateral knees and headaches disabilities.  Accordingly, the issue of TDIU is part and parcel of the determination of the increased evaluations for the Veteran's service-connected low back, knee and headaches disorders and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  For purposes of clarity, this issue has been separately listed on the title page.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, the Veteran's claims, it is necessary to ensure procedural due process and that there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that a remand is necessary because the Veteran's attorney submitted documentation in June 2012 that the Veteran began receiving disability benefits from the Social Security Administration (SSA) in February 2012 and that he filed for retirement disability benefits with the State of West Virginia Consolidated Public Retirement Board.  The Veteran's attorney stated that these records are relevant to the Veteran's claims, and the Board agrees.  The record reflects that the RO made a request for SSA records in January 2013, but there is no record of a response from SSA or any additional requests.  Moreover, there is no record of a request for records from the State of West Virginia Consolidated Public Retirement Board.   As such, these claims must be remand so VA may fulfill its duty to make reasonable efforts to obtain these outstanding records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); 38 C.F.R. § 3.159(c)(1) & (2) (2012).  

Additionally, on remand, the RO must ensure all relevant private treatment records and any outstanding, pertinent VA treatment records from VA Medical Centers, should be obtained.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).

Finally, as noted above, the Board finds the issue of entitlement to a TDIU to be on appeal.  Additional development is needed on this issue, to include appropriate VCAA notice and a VA examination to address whether or not the Veteran's service-connected disabilities preclude him from substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice to inform him of the information needed to substantiate a claim of entitlement to TDIU.

2.  Contact the Veteran and his attorney and request that they provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claims on appeal.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already of record, specifically from his private physicians, as well as any pertinent VA treatment.  

If the Veteran or his attorney identify any additional private treatment records not already associated with the claims file, the RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit lay statements from individuals with first-hand knowledge of the nature, extent and severity of his claimed disorders.  He should be provided a reasonable amount of time to submit this lay evidence. 

4.  Obtain the Veteran's SSA records, including all medical records that formed the basis of any decision rendered by that agency.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

5.  Obtain any relevant records from the State of West Virginia Consolidated Public Retirement Board.  The RO must make at least two requests to any custodian of these records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.

6.  After completing all requested development, if the RO determines additional examinations are necessary as the evidence obtained on remand indicates a worsening of the Veteran's symptoms for his already service-connected disabilities, appropriate examinations should be scheduled.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

7.  Schedule the Veteran for a VA examination to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran is precluded from substantially gainful employment on account of his service-connected disabilities.  In making this determination, the VA examiner should take into account the Veteran's education and work history, but may not consider the Veteran's age.

8.  After the development above is completed, then readjudicate the claims on appeal in light of the additional evidence obtained on remand.  If these claims are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




